Rhodes, J.,
specially concurring:
The first call in the deed from Rufus to Hugal commences at a point on the Pacific Ocean, and runs thence to a boundary of the rancho, called in the deed the northern boundary. *224The parties agree as to this line; and it accords with the construction it gives to the deed. The boundary line which is intersected by that line is the only boundary line which that line will meet; and it will, therefore, be construed as the boundary line intended by the parties, though it is the northeastern rather than the northern boundary. Both parties agree that the second line runs along the northern boundary line southeasterly, and that its length is required to be exactly one league. I am not prepared to say that that is the true construction of the deed, so far as respects the length of the line; but as the parties agree in their construction, I accept it as correct. The deed requires the third line to be so run as to include within the boundaries of the tract conveyed the improvements of Hugal and one Spanish league of land. That is to say, the lines must include one league, and more than that area, should it be necessary to do so in order to inclose the improvements of Hugal. This is imperatively required by the proper construction of the deed. There is no latent ambiguity in the deed as to the quantity of land conveyed; and parol evidence is not admissible to show that a less quantity was intended to be conveyed, or that the third line should be run so as to inclose an area less than one square league.
I concur in the judgment.
Mr. Chief Justice Sprague did not participate in the foregoing decision.